Citation Nr: 0415269	
Decision Date: 06/15/04    Archive Date: 06/23/04

DOCKET NO.  03-28 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to an increase in a 30 percent rating for a 
psychiatric disorder.



ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The veteran served on active duty from July 1966 to September 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 RO decision which increased the 
rating for a service-connected psychiatric disorder from 0 
percent to 30 percent.  The veteran appeals for an even 
higher rating for the disorder.  


FINDING OF FACT

The veteran's psychiatric disability produces some 
occupational and social impairment with reduced reliability 
and productivity due to various symptoms. 


CONCLUSION OF LAW

The criteria for a 50 percent rating for a psychiatric 
disorder are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9204 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran served on active duty from July 1966 to September 
1967.  In a March 1968 decision, the RO granted service 
connection and a 30 percent rating for a psychiatric disorder 
classified as an anxiety reaction.  In a November 1969 RO 
decision, the disability was recharacterized as 
schizophrenia, and a 100 percent was assigned.  Subsequent 
rating decisions from August 1974 to March 1980 gradually 
reduced the psychiatric disability rating to 0 percent.  

According to a VA examination in November 1997, the veteran 
reported he had not had any psychiatric treatment for over 17 
years.  He had a master's in social work.  He had been 
employed for 27 years by the state, where he was the director 
of an agency, and he planned to retire in 3 years.  He 
complained of difficulties at work, as well as personal 
problems.  The diagnoses were phase of life problem with 
anxiety and depression, and residual type schizophrenic 
disorder.  His Global Assessment of Functioning (GAF) score 
was 80.

In February 2003, the veteran filed his current claim for an 
increased rating for a psychiatric disorder.

On a VA examination in April 2003, the veteran reported that 
he had not had any psychiatric treatment in years until 2002 
when he started treatment with a private psychiatrist.  He 
was taking medication for his psychiatric symptoms.  He said 
he had retired from his job in December 2000.  He said he had 
been separated from his wife, whom he had married in 1970, 
for 5 months and was living with his sister.  The veteran 
said that since his retirement he had been feeling sad, 
depressed, irritable, did not have interest in daily 
activities or energy, and had insomnia, anxiety, 
restlessness, and tension.  He did not report any psychotic 
symptoms.  On mental status examination, he had adequate 
hygiene and was cooperative.  He was spontaneous and 
established eye contact.  He was alert, aware of the 
interview situation, and in contact with reality.  There was 
no evidence of psychomotor retardation or agitation.  His 
thought processes were coherent and logical.  There was no 
looseness of association or disorganized speech.  There was 
no evidence of delusions and no evidence of hallucinations.  
He had no phobias, obsessions, or suicidal ideas.  His mood 
was depressed.  His affect was constricted and appropriate.  
He was oriented to person, place, and time.  His memory for 
recent, remote, and immediate events was intact.  His 
abstraction capacity was normal.  His judgment was good, and 
his insight was adequate.  He was competent to handle his 
funds.  The diagnosis was schizophrenia, residual type with 
depressive features.  His stressors were noted to be 
retirement two years earlier, and recent marital separation.  
His current GAF score was 60.  

An April 2003 RO decision increased the psychiatric 
disability rating to 30 percent.

In a report dated in June 2003, Madeline Santos Carlo, M.D., 
said she had treated the veteran regularly from February 2002 
to June 2003.  She said that on the first interview, the 
veteran had complained of depression, anxiety, paranoid 
ideas, auditory hallucinations, delusional thinking, memory 
impairment, suicidal ideas, irritability, poor impulse 
control, disturbances in sleeping and eating patterns, 
episodes of disorientation, and isolation.  The veteran 
reported an exacerbation of symptoms in the past two years.  
He reported a history of violent, aggressive, and disruptive 
behavior.  He said he did not interact with family members 
and was isolated.  He said he did not drive, and came to the 
office with his sister.  On the last interview, he was noted 
to be uncooperative, had poor personal hygiene, and did not 
follow rules.  He had increased psychomotor activity and 
under-productive speech.  His speech was logical and coherent 
but irrelevant.  He had thought blocking.  He had auditory 
hallucinations, delusional thinking, and paranoid ideation.  
The veteran's mood was euthymic and his affect was flat.  He 
was oriented to person and place, and partially oriented to 
time.  He had memory impairment.  He was easily distracted, 
unable to perform tests of concentration, and had decreased 
intellectual functions.  His judgment and insight were poor.  
He reported he did not get involved in any type of household 
or group activities, and had decreased social skills.  His 
stress tolerance and task persistence were poor.  He did not 
report any episodes of panic attacks.  He was taking 
medication, with which he was compliant, and had no side 
affects.  The diagnosis was schizophrenia, paranoid type, 
with a poor prognosis.

In his September 2003 substantive appeal, the veteran 
maintained that a higher rating of 50 percent for his 
psychiatric disorder was warranted.

II.  Analysis

The file shows that through correspondence, the rating 
decision, and the statement of the case, the veteran has been 
notified of the evidence necessary to substantiate his claim 
for a rating higher than 30 percent for a psychiatric 
disorder.  Relevant medical records have been obtained and a 
VA examination has been provided.  The Board finds that the 
notice and duty to assist provisions of the law have been 
satisfied as to this issue.  See 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the more 
recent evidence which is generally the most relevant in an 
increased rating claim, as the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).

A mental disorder is rated 30 percent when it results in 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  A rating of 
50 percent is assigned when it results in occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A rating of 70 percent is warranted when it 
results in occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9204.

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 
Vet.App. 436 (2002)

The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  See Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  A 51-60 GAF score indicates moderate 
symptoms (e.g., a flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  An examiner's 
classification of the level of psychiatric impairment at the 
moment of examination, by words or by a GAF score, is to be 
considered, but it is not determinative of the percentage VA 
disability rating to be assigned; the percentage evaluation 
is to be based on all the evidence that bears on occupational 
and social impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-
95.

Social impairment is to be considered but essentially is 
significant only to the degree that it affects industrial 
impairment.  38 C.F.R. § 4.126(b).

The VA examination in 2003 diagnosed residual type 
schizophrenia with depressive symptoms, and reported a GAF 
score of 60.  The report of private psychiatric outpatient 
treatment during 2002 and 2003 portrays a somewhat worse 
condition.  As to occupational impairment, such can only be 
estimated, as the veteran is recently retired from a 
government job.  Some social impairment is described in the 
records.  The veteran is separated from his wife of many 
years, and he recently has lived with his sister.  Some but 
not all of the typical psychiatric symptoms listed in the 
criteria for a 50 percent rating are mentioned in the recent 
medical records.  There is a reasonable doubt that, as 
contended by the veteran, his psychiatric disorder produces 
some occupational and social impairment with reduced 
reliability and productivity due to various symptoms, as 
required for the next higher rating of 50 percent.  

Considering the benefit-of-the-doubt rule (38 U.S.C.A. 
§ 5107(b)), and the provision on which of two alternative 
evaluations to be assigned (38 C.F.R. § 4.7), the Board finds 
that the veteran's psychiatric disorder now produces some 
occupational and social impairment with reduced reliability 
and productivity due to various symptoms, and thus the 
criteria for a higher 50 percent rating are met.  The 
evidence does not show most of the symptoms typical of an 
even higher 70 percent psychiatric disability, nor is the 
level of impairment for such a rating shown.  

In sum, an increased rating of 50 percent, but no higher, for 
a psychiatric disorder is granted.


ORDER

An increased 50 percent rating for a psychiatric disorder is 
granted.



	                        
____________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



